I adhere to the views expressed in the original opinion handed down in this case.
The purpose of section 16 of Article 3 of the Constitution of 1921 is to require that the object of a statute be indicated by its title. In compliance with the constitutional mandate, the title of a statute must fairly point out the object of the legislation. This must be done with sufficient clearness to give notice of the legislative intent and purpose to all persons interested therein or affected thereby without the aid of suggestions or inferences which may be drawn from knowledge dehors the title. I submit that the title of Act No. 236 of 1936 does not do this. There are a number of drainage districts within the State to any one of which, according to the title, the language in the body of the act might apply.
In my opinion, the Court is not authorized to write into the title of the statute the name of the Jefferson and Plaquemines Drainage District in order to harmonize the title with the body of the act. Nor is the Court authorized to resort to extrinsic information or knowledge to make a good title out of a bad title.
Act 236 of 1936 being intended as local in character, I do not think the recital following the title and preceding the body of the act, that notice of intention to apply for *Page 328 
its passage has been published and evidence thereof has been exhibited, is a part of the title of the statute as the prevailing opinion would seem to indicate. It is merely the recital that every local and special law is required to contain under the provisions of section 6 of Article 4 of the Constitution of 1921, a wholly different constitutional provision from the one requiring the object of a statute to be indicated in its title, which is section 16 of Article 3 of the Constitution of 1921.
I do not think that any one reading the title of Act No. 236 of 1936, or even the recital as to the publication of notice of intention to apply for its passage, would expect to find that the body of the act applied to the Jefferson and Plaquemines Drainage District any more than he would expect to find that the body of the act applied to any one of the other drainage districts existing and operating throughout the State.